Citation Nr: 0604686	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  04-38 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a left leg disability. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied service connection for a left 
leg disability. 


FINDINGS OF FACT

1.  All of the requisite notices and assistance have been 
provided, and all of the evidence necessary for an 
adjudication of the claim has been obtained.

2.  The veteran's left leg condition existed prior to service 
and was not aggravated by active service. 


CONCLUSION OF LAW

A left leg disability was not incurred in or aggravated by 
active service. 
38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2005). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in April 2004 and 
May 2004; a rating decision in September 2004; and a 
statement of the case in October 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The veteran stated that 
he was treated shortly after service but that two non-VA 
physicians are deceased and records of their treatment are 
not available.  The appellant has not referred to any 
additional, unobtained, relevant evidence.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

The veteran's left leg is one-quarter to one-half inch 
shorter than his right leg causing residual back and side 
pain.  In his substantive appeal, the veteran stated that he 
informed the service medical examiners of recurrent back pain 
and medications at time of entry. The veteran argues that he 
should never have been accepted for service. 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002);
38 C.F.R. § 3.303 (2005).  For the showing of chronic disease 
in service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b).
 
In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

A veteran is presumed to be in sound condition when examined 
and enrolled for service except as to defects noted at 
entrance or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior to 
service and was not aggravated by service.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304.  "The Government must show clear 
and unmistakable evidence of both a preexisting condition and 
a lack of in-service aggravation to overcome the presumption 
of soundness..."  Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004).  See also Kinnaman v. Principi, 4 Vet. App. 
20, 27 (1993).  History provided by the veteran at time of 
examination does not constitute a notation of a condition but 
will be considered with all other material evidence including 
clinical factors pertinent to the basic character, origin, 
and development of the injury or disease.  Analysis must 
correlate all material facts, with due regard to accepted 
medical principles, manifestations, clinical course, and 
character of the injury, disease or its residuals.  
38 C.F.R. § 3.304(b)(1). 

Records of a November 1965 pre-induction physical examination 
showed that the veteran sought treatment prior to service for 
pain in his left side.  The examiner noted that mild pain on 
the left side and back was without known cause and was not 
disqualifying.  The history had no other notations of 
problems with lameness, bone, joint, or other deformities.  
Upon examination, the physician determined the veteran's feet 
and lower extremities were normal.

In a treatment record in February 1966, the physician noted 
the veteran had a history of a broken left ankle two years 
before enlistment.  Although first measured in service, there 
is no evidence in the military records that any events, 
duties, or injuries causing leg shortness occurred during 
service.  There is no medical evidence of any musculoskeletal 
or other disease arising in service.  Although the veteran's 
own history statements are not conclusive, the Board notes 
that the veteran stated in his October 2002 substantive 
appeal that he informed the medical providers of his back 
problems and medications at time of entry.  Since the medical 
record showed a pre-service left ankle fracture, pre-service 
back problems, and no evidence of in-service injury or 
disease causing a shortening of his leg, the Board concludes 
that there is clear and unmistakable evidence that the 
shortened left leg condition existed prior to service. 

A preexisting injury or disease will be considered to have 
been aggravated by active service if there is an increase in 
disability during service.  38 U.S.C.A. § 1153.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestation of the 
disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  Temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted with symptoms, has worsened.  Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991). 

During service, the veteran sought treatment for low back 
pain on several occasions.  In February 1966, in response to 
back pain complaint, a physician diagnosed prostatitis with 
no renal problems.  In March 1967, a treating physician noted 
that the veteran's left leg was one-quarter to one-half inch 
shorter than the right leg and stated that left leg shortness 
may have contributed to the back pain.  The diagnosis was 
postural low back ache, some possible low grade prostatitis, 
with leg shortness contributing to the back ache.  The 
physician prescribed the use of a heel lift.  In June 1967, 
the veteran presented for low back pain and the diagnosis was 
prostatitis.  In August 1967, the veteran presented for low 
back pain.  The treating physician noted the veteran had a 
renal stone in 1965.  An x-ray was normal and the diagnosis 
was urinary tract infection.  The separation physical 
examination in January 1968 noted the veteran's feet and 
lower extremities were normal.  There is no evidence of any 
measurement of restriction of motion or interference with 
normal duties.  In his separation medical history, the 
veteran noted no problems with his legs or back. 

The veteran stated that he was treated for several years 
after service by physicians who are now deceased.  Records of 
this treatment are unavailable.  In August 1997 and August 
1999, a private physician noted the left leg shortening and 
slight pelvic obliquity causing strain on the back.  He 
prescribed a shoe lift.  The record also showed the veteran 
obtained shoe lifts until at least July 2004.  In August and 
December 2003, a physician examined the veteran for lower 
back pain but the record contained no diagnosis.  

The service records show no change in the leg length or 
function. The veteran sought periodic treatment for back pain 
before, during, and after service.  Medical providers 
occasionally attributed the pain to causes other than the 
short leg.  Further, the treatment has consistently been 
limited to the use of a shoe lift.  There is no evidence of 
increased severity of pain, limitation of motion, or 
activities either in service or after service.  

The Board concludes that the evidence clearly and 
unmistakably shows that the veteran's left leg condition pre-
existed service and was not aggravated by service.  The 
evidence of record shows treatment relating to the shortened 
left leg beginning only in 1997, almost 30 years following 
the veteran's separation from service, and does not show that 
any currently treated disability is the result of his pre-
existing leg disability having undergone any permanent 
increase in severity during his active duty.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left leg condition is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


